Case 3:17-cv-00209-BRM-LHG Document 136 Filed 04/01/19 Page 1 of 4 PageID: 3009




 SEEGER WEISS LLP
 CHRISTOPHER A. SEEGER
 DAVID R. BUCHANAN
 55 Challenger Road, 6th Floor
 Ridgefield Park, NJ 07660
 Telephone: 973/639-9100
 973/639-9393 (fax)
 CARELLA, BYRNE, CECCHI, OLSTEIN,
   BRODY & AGNELLO, P.C.
 JAMES E. CECCHI
 5 Becker Farm Road
 Roseland, NJ 07068
 Telephone: 973/994-1700
 973/994-1744 (fax)
 Co-Liaison Counsel and Executive Committee Members for the Class
 [Additional counsel appear on signature page.]

                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 In re NOVO NORDISK SECURITIES ) Master File No. 3:17-cv-00209-BRM-
 LITIGATION                    ) LHG
                               )
                               ) CLASS ACTION
 This Document Relates To:     )
                               ) ORAL ARGUMENT REQUESTED
        ALL ACTIONS.           )
                               )

             NOTICE OF MOTION FOR CLASS CERTIFICATION




 1546740_1
Case 3:17-cv-00209-BRM-LHG Document 136 Filed 04/01/19 Page 2 of 4 PageID: 3010



         PLEASE TAKE NOTICE that on July 15, 2019, Plaintiffs Central States,

 Southeast and Southwest Areas Pension Fund, Lehigh County Employees’ Retirement

 System, Oklahoma Firefighters Pension and Retirement System, Boston Retirement

 System, and Employees’ Pension Plan of the City of Clearwater (collectively,

 “Plaintiffs”), by their undersigned attorneys, hereby move this Court for an Order

 granting Plaintiffs’ Motion for Class Certification. This Motion is made pursuant to

 Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure, and is based upon this

 Notice, the accompanying Memorandum of Law in Support of Plaintiffs’ Motion for

 Class Certification and Declaration of Christopher A. Seeger in Support of Plaintiffs’

 Motion for Class Certification and exhibits thereto concurrently filed and submitted

 herewith, all pleadings and papers filed herein, and any arguments of counsel or other

 matters properly before the Court.

 DATED: April 1, 2019                   SEEGER WEISS LLP
                                        CHRISTOPHER A. SEEGER
                                        DAVID R. BUCHANAN


                                               s/ CHRISTOPHER A. SEEGER
                                                CHRISTOPHER A. SEEGER
                                        55 Challenger Road, 6th Floor
                                        Ridgefield Park, NJ 07660
                                        Telephone: 973/639-9100
                                        973/639-9393 (fax)




                                         -1-
 1546740_1
Case 3:17-cv-00209-BRM-LHG Document 136 Filed 04/01/19 Page 3 of 4 PageID: 3011




                                    SEEGER WEISS LLP
                                    JENNIFER R. SCULLION
                                    77 Water Street, 26th Floor
                                    New York, NY 10005
                                    Telephone: 212/584-0700
                                    212/584-0799 (fax)
                                    CARELLA, BYRNE, CECCHI, OLSTEIN,
                                      BRODY & AGNELLO, P.C.
                                    JAMES E. CECCHI
                                    5 Becker Farm Road
                                    Roseland, NJ 07068
                                    Telephone: 973/994-1700
                                    973/994-1744 (fax)
                                    Co-Liaison Counsel and Executive
                                    Committee Members for the Class
                                    ROBBINS GELLER RUDMAN
                                     & DOWD LLP
                                    SPENCER A. BURKHOLZ
                                    LUKE O. BROOKS
                                    RYAN A. LLORENS
                                    ERIC I. NIEHAUS
                                    ANGEL P. LAU
                                    JEFFREY J. STEIN
                                    ERIKA OLIVER
                                    655 West Broadway, Suite 1900
                                    San Diego, CA 92101-8498
                                    Telephone: 619/231-1058
                                    619/231-7423 (fax)
                                    ROBBINS GELLER RUDMAN
                                     & DOWD LLP
                                    SAMUEL H. RUDMAN
                                    ROBERT M. ROTHMAN
                                    58 South Service Road, Suite 200
                                    Melville, NY 11747
                                    Telephone: 631/367-7100
                                    631/367-1173 (fax)




                                     -2-
 1546740_1
Case 3:17-cv-00209-BRM-LHG Document 136 Filed 04/01/19 Page 4 of 4 PageID: 3012




                                    BERNSTEIN LITOWITZ BERGER &
                                     GROSSMANN LLP
                                    SALVATORE J. GRAZIANO
                                    HANNAH ROSS
                                    AVI JOSEFSON
                                    KATHERINE M. SINDERSON
                                    ADAM D. HOLLANDER
                                    1251 Avenue of the Americas
                                    New York, NY 10020
                                    Telephone: 212/554-1400
                                    212/554-1444 (fax)
                                    Co-Lead Counsel for the Class

                                    SAXENA WHITE P.A.
                                    JOSEPH E. WHITE, III
                                    BRANDON T. GRZANDZIEL
                                    DIANNE M. ANDERSON
                                    150 East Palmetto Park Road, Suite 600
                                    Boca Raton, FL 33432
                                    Telephone: 561/394-3399
                                    561/394-3382 (fax)

                                    SAXENA WHITE P.A.
                                    STEVEN B. SINGER
                                    10 Bank Street, 8th Floor
                                    White Plains, NY 10606
                                    Telephone: 914/437-8551
                                    888/631-3611 (fax)

                                    Executive Committee Member




                                     -3-
 1546740_1
